DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed 2021-09-08 has been entered and fully considered.

In light of applicant’s amendment, filed 2021-09-08, the drawings objection has been withdrawn.


Examiner’s Amendment
An examiner’s amendment to the record appears below.  This examiner’s amendment is identical to the examiner’s amendment provided in the Quayle action mailed 2021-07-02 and is repeated for clarity of record.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Curtin (Reg. 37,602) on 2021-06-14.

Please replace the Claims as follows:
6.	(Currently Amended) A method for contacting users within a variable and limited density area comprising:
receiving information, on a user’s electronic device, regarding an estimated number of anonymous users within each of one or more variable and limited density areas executing a set of instructions comprising an anonymous mode of a location application of the anonymous users at a certain time, wherein the information does not include specific information about the anonymous users and is based on stored historical data for each density area;
displaying one or more indicators of the one or more variable and limited density areas on the user’s electronic device where a first indicator represents the number of anonymous users exceed a first threshold value within one of the one or more variable and limited density areas and where a second indicator represents the number of anonymous users falls below a second threshold value within one of the one or more variable and limited density areas;
varying a representative, geographical size of one of the one or more limited density areas on the user’s electronic device;
selecting a date, time or time frame to send a request signal to one of the anonymous users prior to, or after the display of the indicators within the one or more varied limited density areas, wherein the request signal comprises information that identifies the location, identity and profile of the user of the user’s electronic device; and
outputting an alarm from the user’s electronic device when the user is nearby one of the one or more variable limited density areas or when the user moves to a location that is not nearby or within one of the one or more variable limited density areas.

8.	(Previously Presented) The method as in claim 6, further comprising creating or accessing a user profile, wherein the profile comprises a plurality of text, images, videos and audio content.

9.	(Currently Amended) The method as in claim 6 further comprising:
displaying a map on the user’s electronic device that comprises the one or more variable and limited density areas, and the number of anonymous users within each density area.

10.	(Previously Presented) The method as in claim 9, further comprising displaying a location of the anonymous users on the map.

11.	(Currently Amended) The method as in claim 6, further comprising:
receiving signals from a central server, where the signals comprise data or content representative of the estimated number of anonymous users expected to be in the one or more variable and limited density areas at a certain time executing a set of instructions comprising the anonymous mode of the location application, wherein the information does not include specific information about the anonymous users and is based on stored historical data for each density area.

18.	(Previously Presented) The method as in claim 11 further comprising varying the size of a displayed indicator.

19.	(Currently Amended) The method as in claim 11 further comprising outputting a signal from the user’s electronic device indicating the user’s electronic device is nearby one of the one or more variable limited density areas or not nearby one of the one or more variable and limited density areas.

21.	(Previously Presented) The method as in claim 6 wherein the user’s electronic device is a male user’s electronic device.



23.	(Previously Presented) The method as in claim 6 wherein the specific information comprises the name, age, image, profile or exact address of the anonymous users.


Allowable Subject Matter
Claims 6, 8-11, 18-19, and 21-23 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
The rationale infra is identical to and repeated from the reasons for the indication of allowable subject matter provided in the Quayle action mailed 2021-07-02.
In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  First, Applicant’s arguments with respect to the claim amendments traversing the prior art of record are persuasive. In addition, based on an updated search and further consideration, the Examiner has been unable to locate prior art that would anticipate or render obvious the claimed invention as a whole and finds that the claimed invention is patentably distinct based on the following additional rationale.
Garcia et al. [US-20150163258-A1] discloses user communication in a social networking site.  In particular, privacy settings indicate what information of a user is shared with others.
Lotto [US-20210174566 -A1] discloses a system wherein users are able to discover and interact anonymously with other users who are physically close to them.  Further, a user is able to control privacy settings to specify which information or type of information is to be shared with which users or groups of users.
The Examiner notes, however, that neither Garcia nor Lotto in combination with the art of record anticipate or render obvious the claimed invention as a whole.  For example, none of the art of record teach “displaying one or more indicators of the one or more variable and limited density areas on the user’s electronic device where a first indicator represents the number of anonymous users exceed a first threshold value within one of the one or more variable and limited density areas and where a second indicator represents the number of anonymous users falls below a second threshold value within one of the one or more variable and limited density areas; varying a representative, geographical size of one of the one or more limited density areas on the user’s electronic device; selecting a date, time or time frame to send a request signal to one of the anonymous users prior to, or after the display of the indicators within the one or more varied limited density areas, wherein the request signal comprises information that identifies the location, identity and profile of the user of the user’s electronic device; and outputting an alarm from the user’s electronic device when the user is nearby one of the one or more variable limited density areas or when the user moves to a location that is not nearby or within one of the one or more variable limited density areas” as required by the claimed invention.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/
Primary Examiner, Art Unit 2491